EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the following Registration Statements: (1) Form S-8 No. 333-111280 (2) Form S-8 No. 333-111281 (3) Form S-8 No. 333-111282 (4) Form S-8 No. 333-111208 (5) Form S-3 No. 333-157390 of our reports dated March 25, 2010, with respect to the consolidated financial statements and schedule of Conn’s, Inc., and the effectiveness of internal control over financial reporting of Conn’s, Inc., included in this Annual Report (Form 10-K) of Conn’s, Inc. for the year ended January 31, 2010. /s/ Ernst & Young, LLP Houston, Texas March 25, 2010
